The demand here, consisting of upwards of 170 paragraphs and subparagraphs, does seek considerable matter either purely evidentiary, irrelevant or otherwise improper. To fully comply with the demand would be so “burdensome” that “compliance will involve a task that is unreasonable to exact.” (See Helfant v. Rappoport, 14 A D 2d 764.) The defendants were in default but a few days when the motion to preclude was made, and, in opposition to the motion, they requested to be relieved of their default. Under the special circumstances here, we conclude that the defendants should be given an opportunity to test the propriety of the demand upon terms as aforesaid. (See Ferri v. Greater New York Brewery, 266 App. Div. 1005; Universal Metal Prods, v. De-Mornay Budd, 275 App. Div. 575; Inter Co. Painting Co. v. 200 East End Ave. Corp., 286 App. Div. 482; Mensh v. 12 Beekman Place, 11 A D 2d 642.) Settle order on notice. Concur —Rabin, J. P., Valente, Stevens, Eager and Bergan, JJ.